Citation Nr: 0019391	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  91-41 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Evaluation beyond 50 percent disabling for peripheral 
vascular disease of the lower extremities, bilaterally, in 
postoperative status of multiple bypass grafts prior to 
January 12, 1998.  

Evaluation of peripheral vascular disease of the left lower 
extremity, in postoperative status of multiple bypass grafts, 
rated as 40 percent disabling since January 12, 1998.  

Evaluation of peripheral vascular disease of the right lower 
extremity, in postoperative status of multiple bypass grafts, 
rated as 20 percent disabling since January 12, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to January 
1991.  

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Phoenix, Arizona.  

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in January 1992.  A transcript of 
the hearing is on file.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  Prior to January 12, 1998, peripheral vascular disease in 
postoperative bypass graft status was shown to be worse in 
the left lower extremity; the manifestations in each lower 
extremity were equivalent in severity to, but no worse than, 
a well established case of arteriosclerosis obliterans with 
intermittent claudication or recurrent episodes of 
superficial phlebitis.  

3.  Since January 12, 1998, peripheral vascular disease in 
postoperative bypass graft status of the left lower extremity 
is manifested by no more than claudication on walking between 
25 and 100 yards on a level grade at 2 miles per hour and 
either trophic changes (thin skin, absence of hair, 
dystrophic nails) or an ankle index of 0.7 or less.  

4.  Since January 12, 1998, peripheral vascular disease in 
postoperative bypass graft status of the right lower 
extremity is manifested by an ankle brachial index between 
0.40 and 0.61 but with no more than claudication on walking 
more than 100 yards and diminished peripheral pulses.  


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, a rating in excess of 50 
percent for peripheral vascular disease of the lower 
extremities, bilaterally, in postoperative bypass graft 
status, is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.25, 4.26, Diagnostic Code 7114-7116 
(1997)

2.  Since January 12, 1998, a rating in excess of 40 percent 
for peripheral vascular disease of the left lower extremity 
in postoperative status of multiple bypass grafts is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.25, 4.26, Diagnostic Code 7114 (1999).  

3.  Since January 12, 1998, a rating of 40 percent for 
peripheral vascular disease of the right lower extremity in 
postoperative status of multiple bypass grafts is warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.25, 
4.26, Diagnostic Code 7114 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claims for evaluations for peripheral vascular disease of the 
lower extremities with postoperative residuals of multiple 
bypass grafts are well grounded.  38 U.S.C.A. § 5107(a).  The 
claim for an evaluation where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The Board has continued the issues as entitlement to 
increased evaluations since service connection has been 
granted for each disability.  The appellant is not prejudiced 
by this naming of the issues.  See Fenderson v. West, 12 Vet. 
App. 129, 125-26 (1999).

During the pendency of the appeal, the RO increased the 
veteran's disability evaluation for peripheral vascular 
disease of the lower extremities in postoperative status of 
multiple bypass grafts from 20 percent to 50 percent prior to 
the change in rating criteria that was effective in January 
1998.  Since January 1998, each lower extremity was rated 
separately, as indicated, with a 40 percent rating for the 
left lower extremity and a 20 percent rating for the right 
lower extremity.  See 38 C.F.R. §§ 4.25, 4.26.  It is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and it follows that such claim remain in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  He has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  However, the 
U.S. Court of Appeals for Veterans Claims (formerly the Court 
of Veterans Appeals) did not provide a substitute name for 
the issue.  In reaching the determination below, the Board 
has considered whether staged evaluations should be assigned.  

Service connection was granted for peripheral vascular 
disease of the lower extremities as a complication of service 
connected adult onset diabetes mellitus.  

The service medical records included a vascular surgeon's 
report in November 1989 showing bilateral moderate to mild 
lower extremity peripheral vascular disease.  The veteran 
reportedly was able to walk between 1/4 and 1/2 mile without 
stopping and, after resting relatively briefly, able to 
continue walking for approximately the same distance.  There 
were absent palpable pulses at the ankle and popliteal 
levels.  There was a 1+ pulse at both femoral levels with 
bilateral inguinal bruits. The left was louder than the 
right.  In December 1989, chronic bilateral lower leg pain 
with a history of non-insulin dependent diabetes mellitus and 
apparent venous insufficiency were assessed.  Bilateral 
claudication of the lower extremities was shown in January 
1990.  In April 1990, he received a physical profile to 
refrain from aerobics exercises due to chronic left leg pain 
secondary to claudication/peripheral vascular disease.  A 
cardiology/internal medicine consulting physician reported in 
July 1990 that the femoral and tibial pulses were 2+.  A 
physical examination in October 1990 showed slight decreased 
pulses of the lower extremities.  Peripheral vascular 
disease, symptomatic, with claudication was diagnosed.  

On a VA examination in April 1991, the femoral pulses were 
termed good.  There were no popliteal or pedal pulses.  
Doppler studies showed evidence of aortoiliac occlusive 
disease.  A vascular consultation resulted in a diagnosis of 
bilateral femoral occlusion with potential foot ischemia.  X-
ray examination of the knees revealed extensive vascular 
calcification and the impression was atherosclerotic changes.  

At the veteran's January 1992 hearing, he testified that he 
was on an exercise program where he tried to walk a mile 
twice a day to relieve his leg problems.  It took him about 
an hour to walk a mile.  He had to stop 6 or 7 times.  He 
would stop when he could go no farther due to pain from his 
blood vessels collapsing and he had to wait ten or fifteen 
minutes for the blood vessels to reopen before he could 
continue.  

On a VA examination in February 1992, the veteran complained 
that his feet felt cold and he suffered from lower extremity 
pain.  He stated that severe pain developed after walking for 
about 4 minutes.  He would stop and rest for about 5 minutes 
and then he could walk again for about 4 minutes.  Posterior 
tibial artery pulses could not be palpated.  Anterior tibial 
pulses were weak, bilaterally.  No dependent cyanosis was 
observed, but the feet were cold to touch, symmetrically.  
The tone and strength of the lower extremity muscle groups 
was symmetrically low, in the vicinity of 3/5 of normal.  No 
effusion, deformity or tenderness was noted over any joint of 
the lower extremities.  His gait, balance and propulsive 
force were within normal limits.  He was independent in 
dressing, undressing and moving on and off the examining 
table.  

On a VA vascular examination in June 1992, he complained of 
calf discomfort on walking.  Pulses were absent below the 
femorals.  Doppler pulses could be obtained of the dorsalis 
pedis and the posterior tibial at the ankles.  The skin 
appearance was normal without hair loss.  The feet were 
described as cool but not cold.  There was good capillary 
refill.  Oscillometry in the upper calf showed a sluggish 2 
units bilaterally.  Bilateral femoral artery occlusion was 
diagnosed.  

VA outpatient treatment records show, in February 1993, that 
the veteran had claudication with a recent left foot 
infection.  Femoral pulses were very weak; no pulse was felt 
below the femoral pulses.  Oscillometry revealed 1 1/2 units 
for each thigh and 1 unit for each calf.  He showed 
recovering cellulitis of the left 2nd toe.  The impression 
was aorto-iliac and trifurcation occlusive disease.  He was 
admitted for an angiogram for his three-year history of 
progressive claudication, left more than right, at 100 feet.  
The findings included weak right femoral and popliteal pulses 
on the right but no palpable posterior tibial and dorsalis 
pedis pulses.  There was no palpable left femoral, popliteal 
or posterior tibial pulse but a weakly palpable dorsalis 
pedis pulse.  Aortography revealed severe atherosclerotic 
disease involving the left common iliac artery (narrowed 50 
percent of normal), the left superficial femoral artery 
(narrowed 50-60 percent of normal), the right superficial 
femoral artery narrowed 40 percent of normal), the right 
popliteal artery (narrowed 90 percent of normal), and the 
right posterior tibial artery (obstructed).  The final 
diagnosis was aortoiliac occlusive disease and claudication.  

The veteran was hospitalized by VA in May 1993 primarily for 
elective aortobifemoral bypass graft surgery.  The history of 
lower extremity claudication, right greater than left, at 
approximately 50 yards was noted.  Only Doppler pulses were 
obtainable of the popliteal and posterior tibial levels, 
bilaterally.  The femoral pulses were weakly palpable, 
bilaterally.  Pulses were shown to be 2+ femorals, 
bilaterally, and 1+each for the popliteal, dorsalis pedis and 
posterior tibial, bilaterally.  He was to avoid lifting more 
than 10 pounds and strenuous exercise until July 1st.  

On a VA examination in November 1993, the veteran reportedly 
was able to walk 1 1/2 blocks since his bypass surgery before 
pain required him to rest and then he could go on again.  He 
had a normal gait without assistive device and moved about 
the examining room, mounting and dismounting the examining 
table, dressing and undressing normally.  There was trace 
left pedal pulse, no posterior tibial pulse and bounding 
femoral pulse.  There was no right pedal pulse, trace 
posterior tibial pulse, no popliteal pulse and bounding 
femoral pulse.  There was no hair on his toes and his feet 
were cool but not cold.  Leg raising promptly provoked pallor 
in the soles.  The impression was peripheral arterial 
disease, status post bypass surgery.  Doppler testing showed 
that upper thigh pressures were lower than one would expect 
and that there was a further drop at the knee level, 
bilaterally.  The diagnosis was bilateral femoral popliteal 
and tibial occlusive disease with a patent aortic graft and 
diabetes.  

VA outpatient clinical records show, in January 1994, that 
the veteran had bilateral claudication after a block without 
rest pain.  He did have an ulcer on the left foot, which had 
been present for about 3 weeks.  Vascular insufficiency of 
the left leg to the 3rd toe was assessed.  He was 
hospitalized for saphenous vein bypass graft from the femoral 
to the dorsalis pedis artery on the left.  Only Doppler 
pulses were obtainable distally.  He had 3 units of 
oscillometry at the ankle.  He was to keep his leg elevated 
when he was not walking and he was encouraged to walk 
regularly.  The final diagnosis was peripheral vascular 
disease, status post femoral-dorsalis pedis bypass (on the 
left).  

VA outpatient clinical records following hospital discharge 
in February 1994 show that the veteran was doing well.  In 
March 1994, he was progressing well in his recovery.  The 
incision was healing well.  The distal portion was closing 
with excellent granulation.  There was mild erythema of the 
ankle and foot he attributed to standing.  Groin pulse was 
2+.  Dorsalis pedis/posterior tibia 1+.  Pitting edema was as 
+2.  There was lateral dorsal ulceration of the left heel.  
This was debrided at the podiatry clinic.  Bacitracin was 
applied to the ulceration, which was healing well.  

The veteran was hospitalized by VA in July 1994 for residual 
claudication of the right leg after one block.  
Symptomatology on the left had greatly improved.  Occasional 
leg pain lasted several minutes daily.  The physical 
examination revealed 2+ femoral pulses, bilateral trophic 
changes, 2-3+ left dorsalis pedis pulse, no dorsalis pedis or 
posterior tibial pulses on the right, and oscillometric 
values of 2 units above and below the right knee and one unit 
at the right ankle.  He underwent right femoral to below the 
knee popliteal artery bypass with graft and right popliteal 
to dorsalis pedis bypass with construction and ligation of a 
fistula.  The final diagnosis was iliofemoral occlusive 
disease.  A VA clinical follow-up report in August 1994 
showed that the surgical wounds were well healed and he was 
much improved with no right foot complaints and right below 
the knee oscillometric value of 5 units.  Doppler pulses were 
present in the foot.  The below the knee bypass grafts were 
working well.  In October 1994, he continued well with no 
claudication from bike riding and the right foot described as 
warm with good capillary refill.  There were no palpable 
pulses but Doppler pulses were detectable at the dorsalis 
pedis and the posterior tibial.  Oscillometric values were 6 
units at the calf and 2 units at the ankle.  

VA graft flow studies in November 1994 showed a patent 
arteriovenous fistula in the upper portion of the graft.  
Flow rates at the upper and lower portions of the graft were 
the same.  The vein graft that went down to the dorsalis 
pedis area appeared to be occluded.  In January 1995, he was 
walking well, with the right lower extremity better than the 
left.  Femoral pulses were termed excellent.  The vein graft 
to the left dorsalis pedis was functioning fully.  Popliteal 
pulse on the right was termed excellent.  Oscillometry showed 
6 units below the knee, bilaterally, 1 unit at the right 
ankle and 5 units at the left ankle.  The left foot was warm 
and pink.  The right foot was cool and pink.  Doppler pulses 
of the dorsalis pedis and posterior tibial on the right were 
termed active.  A VA-arranged X-ray study of the right foot 
and digits in March 1995 showed vascular calcification, 
multiple metallic clips of the distal leg, and no acute 
process.  

On a VA examination in June 1995, the veteran reportedly was 
feeling well following lower extremity bypass graft surgeries 
and was able to walk approximately 1/4 mile without 
difficulty.  The surgical scars were well healed. The 
extremities revealed good pulsations in the femorals, an 
easily palpable left dorsalis pedis but no palpable pulse of 
the right dorsalis pedis.  There was definitely diminished 
function of both lower extremities, with the left the worst.  
The left graft appeared to be open.  He had one block 
claudication of the legs, with the left more severe.  He 
could not swim beyond one pool length because of leg 
tiredness.  He described increasing difficulty walking down 
stairs due to increasing quadriceps weakness.  The legs 
appeared normal in size, shape, skin, warmth, and peripheral 
vascular blanching.  Femoral pulses were 3+.  Popliteal 
pulses were audible by Doppler.  Only the right popliteal 
pulse was palpable.  The left dorsalis pedis pulse was easily 
palpable and visible, with the graft leading to it.  The 
right popliteal artery was closed but there were Doppler 
pulses of the right dorsalis pedis and posterior tibial 
pulses.  It appeared that the aortobifemoral graft, left 
femoral popliteal and popliteal to dorsalis pedis graft and 
right popliteal graft were open but the popliteal to dorsalis 
pedis graft on the right was closed.  The examiner's 
impression was that the grafts were patent to sustain the 
veteran's lower limbs and fair activity.  His diminished 
activity reportedly was almost certainly secondary to 
progression of arteriosclerotic disease, especially of the 
below the knee left femoral popliteal bypass.  The dorsalis 
pedis bypass was open on the left side.  If it closed, the 
results reportedly could be disastrous and he could even 
require amputation, although hopefully the collateral 
circulation would be enough to sustain the supply to the foot 
and lower part of the lower leg to avoid an amputation   
Since his atherosclerosis was a continuing disease, with 
reduction of his normal activities, it would not be 
unexpected for lower extremity function to diminish.  

A VA physician (vascular surgeon) reported in December 1996 
that the veteran's saphenous vein bypass from the left 
femoral to dorsalis pedis artery had remained open.  The 
right popliteal to dorsalis pedis graft had closed.  His left 
calf claudication of 1/2 block was completely relieved.  On 
evaluations in August and November 1996, he had excellent 
flow of both right and left legs at the knee with 6 units by 
oscillometry, which was well within normal limits.  At the 
left ankle, he also had 6 units by oscillometry.  In the 
right ankle, he had 1.5 units.  The only description of his 
claudication was being able to walk half a mile but the 
examination of the right leg with the 1.5 unit ankle reading 
was sometimes associated with claudication of less than one 
half mile.  

VA vascular studies in January 1997 show that there was 
suggested closure or marked stenosis of the left lower 
extremity at the femoral bypass graft site with lower 
pressures suggesting closure of the femoral to dorsalis pedis 
bypass graft on the right with ankle brachial index of 0.40.  
Left ankle brachial index was 1.06.  

On a VA physical examination in February 1997, the veteran 
complained of one block claudication mainly in his left leg 
that was becoming more severe due to peripheral vascular 
disease.  The pain in the legs on walking was described as 
cramping and tightness in the calf, relieved immediately by 
rest.  The physical examination showed easily palpable 
femoral pulses, bilaterally, a 1+ bruit in the right side, a 
2+ bruit over the left femoral pulse, palpable low popliteal 
pulse on the right, no popliteal pulse felt on the left, and 
no palpable dorsalis pedis or posterior tibial pulses on the 
right.  He had Doppler pulses of the right dorsalis pedis and 
posterior tibial and a barely palpated popliteal to dorsalis 
pedis graft on the right that had been assumed close on the 
last prior examination.  A Doppler pulse was found down to a 
point in the midline of the right lower leg just proximate to 
5 centimeters above the ankle.  Dorsalis pedis and posterior 
tibial pulse were detected by Doppler in the right foot.  On 
the left, the popliteal to dorsalis pedis graft was visible 
and there was a 3 to 4+ dorsalis pedis pulse palpable.  No 
palpable posterior tibial pulse was palpable on the left.  
Oscillometry showed a 7+0 below the right knee and 2.0 to 2 
1/2 units at the right ankle.  There were 6 1 /2 to 7 units 
below the left knee and 7 units at the left ankle.  The 
January 1997 vascular studies were presented as showing that 
there was stenosis of the left femoral bypass graft and 
definite peripheral occlusive disease in the right lower leg 
with marked stenosis of the lower anastomosis of the femoral 
to dorsalis pedis graft.  

A VA arterial Doppler examination in February 1997 revealed 
that the left vein graft was open all the way to the foot 
with no problems.  The right graft was open to below the 
knee, then the vessels showed some occlusion with slowing 
through the anterior tibial to the lateral plantar arteries.  

On a VA examination in September 1998, the veteran complained 
of being able to walk approximately a block before he had to 
stop and rest due to severe calf pain with right calf pain 
coming later.  The objective findings included good femoral 
pulses bilaterally and all pulses in the left leg good all 
the way down through the dorsalis pedis.  The pulses over the 
right leg were not palpable in the dorsalis pedis or the 
posterior tibial.  Vascular laboratory studies showed 
segmental pressure of 208 for the right femoral, and 125 on 
the left.  The distal popliteal was 237 on the right and 123 
on the left, that is, trifurcation on the left was 131, and 
80 on the right.  Dorsalis pedis was 125 on the left.  The 
posterior tibial on the left was 95, with an ankle brachial 
index of 0.95.  The "left" dorsalis pedis was at 79, the 
posterior tibial at 72 and the ankle brachial index was 0.61.  
The impression also reflected an equivocal ankle brachial 
index of 0.98 on the left.  The diminished ankle brachial 
index of 0.61 with predominantly distal popliteal disease was 
noted, presumably on the right.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1255; 38 C.F.R. Part 4.

When a regulation changes after a claim has been filed but 
before the appeal process has been completed (which would 
apply here), the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
See 38 U.S.C.A. § 5120.  

The veteran's service-connected peripheral vascular disease 
in postoperative bypass graft status, bilaterally, was 
evaluated under Diagnostic Code 7114 (arteriosclerosis 
obliterans).  Effective January 12, 1998, the Rating Schedule 
dealing with cardiovascular disabilities was amended.  See 62 
Fed. Reg. 65,207.

As to Diagnostic Code 7114 (arteriosclerosis obliterans), the 
current provision in effect holds that claudication on 
walking more than 100 yards, and; diminished peripheral 
pulses or ankle/brachial index of 0.9 or less warrants a 20 
percent disability rating.  If claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less are 
shown, a 40 percent rating is warranted.  For a 60 percent 
disability rating, there must be shown claudication on 
walking less than 25 yards on a level grade at 2 miles per 
hour, and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  For a 100 percent 
rating, there must be shown ischemic limb pain at rest, and; 
either deep ischemic ulcers or ankle/brachial index of 0.4 or 
less.  NOTE (1): The ankle/brachial index is the ration of 
the systolic blood pressure at the ankle (determined by 
Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater.  
NOTE (2): Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans.  NOTE (3): These evaluations are for involvement 
of a single extremity.  If more than one extremity is 
affected, evaluate each extremity separately and combine 
(under § 4.25) using the bilateral factor (§ 4.26), if 
applicable.  

The provisions of Diagnostic Code 7114 in effect prior to 
January 12, 1998, provided that arteriosclerosis obliterans 
was rated under DC 7116, for intermittent claudication.  If 
the intermittent claudication is manifested in severe form 
with marked circulatory changes such as to produce total 
incapacity or to require house or bed confinement, a 100 
percent evaluation is assigned.  A 60 percent evaluation is 
assigned when there is persistent coldness of extremity with 
claudication on minimal walking.  For well-established cases, 
with intermittent claudication or recurrent episodes of 
superficial phlebitis, a 40 percent evaluation is assigned.  
When there is minimal circulatory impairment, with 
paresthesia, temperature changes, or occasional claudication, 
a 20 percent evaluation is assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7116 (1997).  Note: The 100 percent rating 
will not be applied under a diagnosis of intermittent 
claudication.  Note: The schedular evaluations in excess of 
20 percent under Diagnostic Codes 7114 and 7116 are for 
application to unilateral involvement.  With bilateral 
involvement, separately meeting the requirements for 
evaluation in excess of 20 percent, 10 percent will be added 
to the evaluation for the more severely affected extremity 
only, except where the disease has resulted in an amputation.  
The resultant amputation rating will be combined with the 
schedular rating for the other extremity, including the 
bilateral factor, if applicable.  The 20 percent evaluations 
are for application to unilateral or bilateral involvement of 
both upper and lower extremities.  

The RO assigned inverted staged ratings based on a change in 
the regulatory criteria.  The service medical records and all 
the postservice medical evidence regarding the disability up 
to the adoption of the new rating criteria in January 1998 
are subject to review under the old rating criteria.  Those 
criteria provided one rating for both lower extremities 
consisting of the actual manifestations of peripheral 
vascular disease in the more severe extremity with the 
addition of a 10 percent rating as long as each extremity 
qualified for a rating in excess of 20 percent, separately.  
A rating of 50 percent had been assigned uniformly from 
February 1, 1991, up to the time of the revision of the 
rating schedule in January 1998.  

The service medical records showed that peripheral vascular 
disease of the lower extremities had been identified.  
Claudication was not a problem until about July 1989, with 
pain and discomfort from any running or walking up to a mile.  
By November 1989, the veteran had to stop and rest, due to 
left more than right claudication, after walking 1/4 to 1/2 
mile.  After resting briefly he could resume walking the same 
distance.  

The VA examination in April 1991 did not address 
claudication, but there were no palpable pulses below the 
femoral.  His sworn testimony in January 1992 reflects 
claudication at a mile, that took him an hour to walk, 
stopping 6 or 7 times for rest 
periods of 10 or 15 minutes.  In February 1992, there was 
claudication after walking 4 minutes, relieved by resting for 
5 minutes, and walking again for 4 minutes.  Dependent 
cyanosis was ruled-out but the feet were cold.  Persistent 
coolness was not shown, as the examination four months later 
pointed out that the feet were cool, not cold, and there was 
good capillary refill.  In February 1993, progressive 
claudication, left more than right, on walking 100 feet was 
disclosed.  Claudication at 50 yards was noted upon hospital 
admission 3 months later.  In November 1993, there was 
claudication at 1 1/2 blocks requiring rest before he could 
go again.  The feet were again described as cool, but not 
cold.  Bilateral claudication after a block, but without rest 
pain was reported in January 1994.  Claudication at a block 
in July 1994 improved after vascular surgery, with no 
claudication on bike riding in October 1994.  Below the knee 
bypass grafts were working well at that point.  In June 1995, 
no claudication at 1/4 mile, claudication at a block that was 
more severe on the left and the inability to swim a pool 
length due to leg tiredness were variously reported.  The 
lower extremities were normally warm.  The examiner felt that 
the bypass grafts were patent to sustain fair lower limb 
activity.  In December 1996, left calf claudication at 1/2 
block was termed completely relieved and claudication on the 
right was said to be 1/2 mile.  The February 1997 examination 
revealed complaints of left leg claudication of one block, 
relieved immediately by rest.  

The exhaustive medical records dated during and since active 
service prior to January 12, 1998, do not show more than 
intermittent claudication of the left, more severe, lower 
extremity.  To qualify for the next higher rating of 60 
percent, there would have been required persistent coldness 
with claudication on minimal walking.  The least he could 
walk during that postservice period was 1/2 block without 
claudication, and resting a short time enabled him to 
continue.  While atherosclerotic peripheral vascular disease 
was well established in both lower extremities.  Claudication 
was often described as not occurring until much greater 
distances were walked, up to 1/4 mile on the left and 1/2 
mile on the right.  The appropriate and consistently 
supported rating for the left lower extremity disease under 
the criteria then in effect was uniformly 40 percent.  The 
better right lower extremity was still shown to approximate 
the criteria for a 40 percent rating prior to January 12, 
1998.  While claudication was not as severe in the right 
lower extremity, circulatory impairment was shown to exceed 
that in the left lower extremity, with more vascular 
blockage, including in the grafted areas.  Likewise, 
claudication occurred at a greater distance in the right 
lower extremity, but it was still more than just occasional.  
Under these circumstance, the appropriate and consistent 
rating for the right lower extremity more nearly approximated 
the same rating as the left lower extremity, which was 40 
percent.  See 38 C.F.R. § 4.7.  Hence, under the rating 
criteria then in effect for bilateral lower extremity 
involvement, a 50 percent rating, but not higher, was 
assignable.  This was based on both lower extremities 
qualifying for ratings in excess of 20 percent, as provided 
in the note after the criteria for each rating in Diagnostic 
Code 7114-7116 prior to January 12, 1998.  

Since January 12, 1998, the new rating criteria have been 
applied to result in separate ratings of 40 percent for the 
left lower extremity and 20 percent for the right lower 
extremity.  It is not shown that the bilateral peripheral 
vascular disease has worsened, even though the examiners have 
predicted a progressive worsening of the veteran's peripheral 
vascular disease.   The current rating examination completed 
in September 1998 actually shows some improvement, with good 
pulses down to the ankles on the left, and no palpable pulses 
in the right dorsalis pedis or posterior tibial.  
Claudication is at a block, at least, and possibly better, 
bilaterally.  Doppler studies in February 1997 showed the 
only occlusion to be on the right below the knee segment.  
Lower extremity oscillometry in February 1997 was basically 
at 7 except for 2-2 1/2 at the right ankle.  

For the left lower extremity, rated at 40 percent under the 
current criteria, there is no showing of claudication at less 
than 25 yards, and persistent coldness or an ankle index of 
0.5 or less that more nearly approximates the criteria for a 
60 percent rating.  With respect to the right lower 
extremity, there is no showing of claudication between 25 and 
100 yards or trophic changes (thin skin, absence of hair or 
dystrophic nails).  However, ankle brachial index on the 
right is consistently less than 0.7.  In January 1997, it was 
less than 0.5.  More recently, it was at 0.61.  Both of these 
values are consistent with a 40 percent rating under the 
current criteria.  See 38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.114, 3.400(p) (1999).  In reaching this 
determination, the Board concludes that the disorder more 
closely approximates the criteria for the 40 percent 
evaluation.  38 C.F.R. § 4.7 (1999).  Clearly an evaluation 
in excess of 40 percent is not warranted.  The veteran does 
not have persistent coldness or claudication on minimal 
walking or walking less than 25 yards.  Although the 
ankle/brachial index has varied, such finding alone does not 
warrant a higher evaluation when the other manifestations are 
not present. 

In reaching the determination, the Board has considered the 
veteran's statements and medical evidence.  We find that 
there is little conflict between the evidence.  However, the 
facts support no more than a 40 percent evaluation for each 
disability when separately rated under the new criteria and a 
single 50 percent evaluation under the old criteria.  To this 
extent, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

A higher evaluation for peripheral vascular disease of the 
lower extremities in postoperative multiple bypass graft 
status, prior to  January 12, 1998, is denied.  

A higher evaluation for peripheral vascular disease of the 
left lower extremity in postoperative multiple bypass graft 
status since January 12, 1998, is denied.  

An evaluation of 40 percent for peripheral vascular disease 
of the right lower extremity in postoperative multiple bypass 
graft status effective January 12, 1998, is granted, subject 
to the governing regulations applicable to the payment of 
monetary benefits.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



